     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 1 of 25 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                  Case No. 19-cv-6269
                                          )
ZVI FEINER,                               )
FNR HEALTHCARE, LLC, and                  )
EREZ BAVER,                               )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
NETZACH INVESTMENTS LLC, and              )
CEDARBROOK MANAGEMENT, INC.,              )
                                          )
                  Relief Defendants.      )
__________________________________________)


                                        COMPLAINT

       Plaintiff, the United States Securities and Exchange Commission, alleges the following

against Defendants Zvi Feiner (“Feiner”), FNR Healthcare, LLC (“FNR Healthcare”), Erez

Baver (“Baver”), and Relief Defendants Netzach Investments LLC (“Netzach”) and Cedarbrook

Management, Inc. (“Cedarbrook”):

                                     Nature of the Action

       1.     From at least 2014 to 2017, Defendants Feiner and Baver operated a fraudulent

scheme involving the misappropriation of proceeds raised through the offer and sale of

membership interests in limited liability companies (“LLCs”) that would purchase, own, and sell
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 2 of 25 PageID #:1




nursing homes and assisted living facilities. Feiner and Baver ran the scheme primarily through

Feiner’s company, Defendant FNR Healthcare, where Feiner was the Chief Executive Officer

and President, and Baver held the position of Executive Vice President. Since 2014, Feiner and

FNR Healthcare raised more than $10 million from at least 62 investors for purported

investments in four LLCs: (1) FNR Mountain Crest, LLC (“Mountain Crest”); (2) FNR NVP,

LLC (“NVP”); (3) FNR Rosewood, LLC (“Rosewood”); and (4) North Capital Group, LLC

(“North Capital”). During this same period, Baver also raised funds and solicited investors for

Mountain Crest and Rosewood.

       2.      Feiner is an ordained Orthodox Jewish rabbi and was a well-regarded figure in the

Orthodox Jewish community on Chicago’s north side and near north suburbs. As such, he

exploited those relationships by soliciting members of the Orthodox Jewish community to invest

in his scheme. Baver also solicited investors from this community.

       3.      The investment strategy promoted by Feiner and Baver involved creating LLCs

that would pool together investor funds in exchange for membership interests in the LLCs. Since

2010, Feiner raised investor funds for approximately 20 LLCs, including the four LLCs—

Mountain Crest, NVP, Rosewood, and North Capital—offered during 2014 through 2017. Baver

began raising funds from investors for certain of these entities starting in 2014.

       4.      Through the distribution of offering memoranda and/or in oral conversations, the

Defendants told investors that their funds would be used to purchase specific nursing home or

assisted living facilities and that they would earn high returns from the performance of those

investment properties. The Defendants typically represented that the previous owners of the

facilities had not maximized the revenue that the facilities could generate and that the Defendants




                                                 -2-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 3 of 25 PageID #:1




would improve the operations of the facilities to generate the high returns that they promised to

investors.

       5.      While the Defendants used some of the investor funds to purchase the facilities at

issue, they frequently misappropriated investor funds upon receipt for various purposes,

including to pay promised distributions to investors in other LLCs, to support other struggling

facilities, to pay back loans taken out on other facilities, and for their own personal use. To

accomplish this, the Defendants frequently transferred funds between the bank accounts of the

numerous LLCs, including Mountain Crest, NVP, Rosewood, and North Capital. Frequent

transfers were also made between FNR Healthcare and many of the investment LLCs.

       6.      During the relevant period, Feiner received at least $3 million from the various

LLCs involved in the scheme, including the four LLCs that raised money since 2014, for his

personal use. Netzach, an entity controlled by Feiner and owned by his family, also received at

least $6 million from FNR Healthcare and from certain investment LLCs. Baver and his

company, relief defendant Cedarbrook, received more than $2.5 million combined from the

various LLCs, including the four aforementioned LLCs, for their personal use.

       7.      On at least three occasions since 2014, Feiner sold facilities owned by other

LLCs, including FNR Vermilion, LLC (“Vermilion”), FNR Lakeview, LLC (“Lakeview”) and

FNR South Holland LLC (“South Holland”), without telling the investors, and misappropriated

the sale proceeds to support his other projects, to pay money owed to other investors and lenders,

and for personal use, rather than distributing a portion of the sales proceeds to investors as he had

promised.

       8.      To date, none of the investors in Mountain Crest, NVP, Rosewood, or North

Capital has had their investment principal returned to them. FNR Healthcare and the




                                                 -3-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 4 of 25 PageID #:1




approximately twenty LLCs involved in the investment scheme have little or no remaining

assets, except, in some cases, the debt-encumbered properties.

                                      Jurisdiction and Venue

        9.      The Court has jurisdiction over this action pursuant to Sections 20 and 22 of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of

the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u and 78aa].

Defendants have, directly or indirectly, made use of the means and instrumentalities of interstate

commerce, of the mails, or of the facilities of a national securities exchange in connection with

the acts, practices and courses of business alleged in this Complaint.

        10.     Venue is proper in this judicial district pursuant to Section 22 of the Securities

Act [15 U.S.C. § 77v] and Section 27 of the Exchange Act [15 U.S.C. § 78aa], because many of

the acts, transactions and courses of business constituting the violations alleged in this Complaint

occurred within the jurisdiction of this district.

                                Defendants and Relief Defendants

        11.     Zvi Feiner, age 49, is a resident of Chicago, Illinois. Feiner is the sole owner and

managing member of FNR Healthcare and was the managing member of the various LLCs that

owned the underlying facilities.

        12.     FNR Healthcare, LLC is an Illinois limited liability company Feiner formed in

2007, with its principal place of business in Skokie, Illinois. FNR Healthcare received investor

funds, either directly from investors or through transfers from other related entities.

        13.     Erez Baver, age 39, is a resident of Chicago, Illinois. Starting in 2012 and

throughout the relevant period, Baver served as the Executive Vice President of FNR Healthcare.




                                                     -4-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 5 of 25 PageID #:1




Baver was also the president and sole owner of Cedarbrook, and controlled its operations at all

relevant times.

        14.       Netzach Investments, LLC was an Illinois limited liability company formed in

2013 with its principal place of business in Chicago, Illinois. Netzach ceased being in good

standing in April 2019. Feiner was the manager of Netzach, and his children each have

membership interests. Netzach was an investment entity created to hold assets for Feiner and his

family. At times throughout the fraudulent scheme, Netzach received investor funds and

distributions derived from the revenue of the various investment LLCs.

        15.       Cedarbrook Management, Inc. was an Illinois corporation formed in 2012 with

its principal place of business in Lincolnwood, Illinois. Cedarbrook was involuntarily dissolved

in February 2019. Cedarbrook was a property management company that managed commercial

real estate properties and provided consulting services to some of the operating companies that

FNR Healthcare contracted with to manage elder care facilities. At times throughout the

fraudulent scheme, Cedarbrook received investor funds and distributions derived from the

revenue of the various investment LLCs.

                                                 Facts

                                   The Defendants’ Background

        16.       In written materials, Feiner described FNR Healthcare as “a private equity group

focused on quality healthcare assets throughout the United States.” However, FNR Healthcare

itself did not purchase or sell any facilities. Instead, Feiner set up a separate LLC for each of the

approximately twenty facilities he purchased, and he sold membership interests in those LLCs as

a way for investors to invest in a specific facility.




                                                   -5-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 6 of 25 PageID #:1




        17.     Feiner was primarily responsible for soliciting investors and did so using his

relationships throughout the Orthodox Jewish community in Chicago. Once the Defendants had

raised sufficient investor funds, they would acquire a property through the LLC created for that

particular facility.

        18.     After acquiring the facility, the Defendants would identify an operator who could

carry on the daily operations of the nursing home or assisted living facility, and the investment

LLC would execute a lease with the operator, which in most cases included an option for the

operator to buy the property after a specified number of years.

        19.     As Executive Vice President of FNR Healthcare, Baver was responsible for,

among other duties, identifying potential facilities to purchase, negotiating the purchase of the

facility, helping secure lender financing for the purchase, and identifying and negotiating a lease

with an operating company to carry on the daily operations of the facility.

        20.     Baver also solicited investors for two LLCs and frequently responded to investor

inquiries about the status of their investments. At times, Baver knowingly provided investors

with false information that Feiner had instructed him to share with investors.

        21.     Baver was also responsible for maintaining the accounting records for FNR

Healthcare and performing monthly reconciliation between the company’s general ledger and its

bank statements. He also frequently transferred funds among the various LLCs’ accounts at

Feiner’s direction. Accordingly, at all relevant times, Baver had access to the bank accounts for

FNR Healthcare and most of the various LLCs that held investors funds.

        22.     For certain of the elder care facilities, Baver also provided consulting services to

the nursing home operators through his company, Cedarbrook. These services included regular

meetings with the operators to review operations and recommend strategies for increasing




                                                 -6-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 7 of 25 PageID #:1




revenue, reducing expenses, upgrading the physical facilities, and other recommendations to

promote the financial success of the facility. Cedarbrook received management fees directly

from the LLCs that received these consulting services. Cedarbrook paid its own employees with

these fees.

                                     The Investment Scheme

       23.     Since 2010, Feiner raised investor funds in the following LLCs: FNR Akron,

LLC (“Akron”); FNR Buckeye, LLC; FNR Champaign, LLC; FNR Decatur, LLC (“Decatur”);

FNR Farmington, LLC; Lakeview; FNR Morris, LLC; Mountain Crest; FNR Norridge, LLC;

NVP; Rosewood; FNR SH Healthcare, LLC; South Holland; Vermilion; FNR Westlake, LLC

(“Westlake”); FNR Winfield, LLC; FNR Woodview, LLC; FNR Worthington, LLC

(“Worthington”); FR Beta LLC; FR Strongville, LLC; and North Capital. Beginning in 2014,

Baver assisted Feiner with raising funds for certain of these entities.

       24.     From at least March 2014 through 2017, Feiner and FNR Healthcare raised more

than $10 million from at least 62 investors through the sale of membership interests in:

(1) Mountain Crest, (2) NVP, (3) Rosewood, and (4) North Capital. Baver also raised funds and

solicited investors for Mountain Crest and Rosewood. During this period, Feiner and FNR

Healthcare also obtained funds for their scheme through the liquidation of properties held by

certain of the other LLCs listed above and through loans from businesses and individuals,

including from investors in the LLCs.

       25.     The Defendants told investors that the LLCs would purchase nursing homes and

assisted living facilities and generate high returns from the performance of those investment

properties. Investors were misled to believe that their funds would be used entirely to purchase




                                                 -7-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 8 of 25 PageID #:1




the facilities. The Defendants also promised to improve the operations of the facilities to

generate higher revenues from which distributions would be paid.

       26.     Since 2014, using information that Feiner provided him, Baver was responsible

for drafting the offering memoranda for certain of the LLCs. He submitted them to Feiner for his

approval before distribution to investors. Feiner drafted at least one offering memorandum on

his own, and drafted other offering materials for some LLCs that had no offering memoranda.

The Defendants knew that the offering memoranda contained false statements. Feiner and Baver

each distributed offering memoranda to investors.

       27.     The offering memoranda identified the specific elder care facility to be purchased

by the LLC, described the “business plan” and “deal structure,” and provided financial

projections including anticipated returns to investors from the lease income provided by the

operator. Feiner told investors that the rents received from the operators would provide the funds

to pay quarterly distributions to the investors.

       28.     The financial projections in certain of the offering memoranda showed that the

entire equity raise from investors would be used to help fund the property purchase, with a

mortgage covering the rest of the purchase price.

       29.     Typically, the offering memorandum and the operating agreement for each LLC

stated that investors would receive a “preferred” annual return before the managers (e.g., Feiner

and/or Baver) received any profits or fees, after which the investors and the managers would

share profits according to an agreed percentage. Other offering documents similarly contained

representations that investors would receive a “preferred” share of the profits. For example,

Mountain Crest and NVP investors were promised a 15% preferred annual return. Investors




                                                   -8-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 9 of 25 PageID #:1




were also typically told that they would receive the majority of sales proceeds upon the sale of a

facility, in addition to the return of their investment principal.

        30.     The offering memoranda often stated that the investment was “low-risk,” that it

was anticipated that investors would receive a complete return of their investment within three to

five years, and, for certain of the entities, the investors would receive an additional “windfall”

return upon sale of the property. For example, Mountain Crest investors were to receive at least

a 20% additional return upon disposition, and NVP investors were to receive at least a 44%

additional return upon disposition.

        31.     The offering memoranda frequently touted substantial personal investments by

Feiner and/or Baver in the LLCs, when in fact they either did not invest at all or invested far less

than what was represented.

        32.     In most instances, Feiner directed each investor to send their funds to the entity in

which they were investing. For NVP, however, Feiner instructed the investors to submit their

funds to FNR Healthcare.

        33.     Feiner, Baver, and FNR Healthcare misappropriated investor funds upon receipt

through frequent transfers of funds between Mountain Crest, NVP, Rosewood, and North Capital

and the various LLCs that had been created earlier. They used these funds to pay promised

distributions to earlier investors of other LLCs, to support other struggling facilities, pay

personal loans or loans taken out on other facilities, and for their own personal use.

        34.     Since 2014, Feiner received at least $3 million combined from all of the LLCs,

including Mountain Crest, NVP, Rosewood, and North Capital, for his personal use. Relief

Defendant Netzach also received more than $6 million from FNR Healthcare and several

investment LLCs, which it used for a variety of purposes including repayment of several loans.




                                                   -9-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 10 of 25 PageID #:1




This combined $9 million came from investors’ contributions, distributions of revenue generated

by the facilities, proceeds from the sale of facilities, and loans directly from the facilities or

private loans collateralized by the facilities.

        35.     From 2014 through 2018, Baver and his company, Relief Defendant Cedarbrook,

received more than $2.5 million of investor funds and revenue from nearly all of the LLCs

involved in the scheme. Baver and Cedarbrook received these funds in the form of “closing

fees” when facilities were bought or sold, “management fees,” periodic distributions, and

personal loans made to Baver that were never fully repaid.

                                   Specific Fraudulent Conduct

        36.     The investment scheme spanned approximately 20 LLCs, with extensive

commingling of assets, including the four LLCs described below.

                                           Mountain Crest

        37.     Feiner incorporated Mountain Crest in Delaware on May 5, 2014.

        38.     Baver drafted the Mountain Crest offering memorandum using information

provided to him by Feiner. Feiner approved the memorandum before he and Baver distributed it

to investors. The memorandum purported to be “presented by” FNR Healthcare. Feiner and

Baver used the offering memorandum to solicit investors and knew it contained false statements.

        39.     The Mountain Crest offering memorandum stated that the investment was “low-

risk,” that there was an “[a]nticipated complete return of investment within 3-5 years,” and that

investors would receive an “[a]dditional 20%+ ‘windfall’ cash return upon disposition.” These

statements were false and misleading because, by the time the Defendants began raising funds

for the Mountain Crest offering, they were already enmeshed in their fraud scheme and intended




                                                  -10-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 11 of 25 PageID #:1




to use new investor funds to continue making distribution payments to earlier investors in other

investment LLCs and to support failing facilities held by other investment LLCs.

       40.     The offering memorandum also made the following representations:

               a. the total equity required for the purchase of the nursing facilities was

                  anticipated to be $4.775 million;

               b. Feiner and Baver would invest a minimum of $500,000 of their own capital

                  and retain a 50 percent interest in the LLC; and

               c. all profits would be evenly divided between the investors and the managers,

                  but the investors would receive quarterly distributions at an annual return rate

                  of 15 percent before any profits were paid to the managers.

       41.     From May to August 2014, Feiner, FNR Healthcare, and Baver raised

approximately $4 million from sales of Mountain Crest memberships to 39 investors.

       42.     Contrary to the financial projections in the offering memorandum that showed the

entire $4.775 million equity raise would be used to help fund the facility purchase, Feiner used

only $3.4 million of investor funds towards the purchase of Mountain Crest.

       43.     Then over the following months, Feiner and Baver used the excess funds for a

variety of purposes, including transferring $47,000 to Akron, $24,000 to an entity owned by

Feiner and Baver, and $218,000 to Cedarbrook.

       44.     Contrary to the representations in the offering memorandum, Feiner and Baver

never invested any of their own money in Mountain Crest.

       45.     Feiner and Baver ceased paying investor distributions after April 2016, and in

May 2018, the lender foreclosed on the Mountain Crest facility. Mountain Crest ceased being in




                                               -11-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 12 of 25 PageID #:1




good standing in the State of Delaware as of June 2018. None of the investors has had their

investment principal returned.

                                               NVP

       46.     Feiner incorporated NVP in Illinois on August 14, 2014.

       47.     Feiner drafted the offering memorandum for NVP and, from August 2014 through

February 2015, he distributed it to investors knowing that it contained false and misleading

statements.

       48.     The NVP offering memorandum stated that the investment was “low-risk,” that

there was an “[a]nticipated complete return of investment within 3-5 years,” and that investors

would receive an “[a]dditional 44%+ ‘windfall’ cash return upon disposition.” These statements

were false and misleading because, by the time Feiner and FNR Healthcare began raising funds

for the NVP offering, they were already enmeshed in their fraud scheme and intended to use new

investor funds to continue making distribution payments to earlier investors in other investment

LLCs and to support failing facilities held by other investment LLCs.

       49.     The NVP offering memorandum also stated that the total anticipated equity raise

for the purchase of the nursing facilities was $2.8 million, and the financial projections reflected

that the entire amount raised would be used for the purchase of the facilities. However, Feiner

raised nearly $4 million by selling NVP memberships to 31 investors.

       50.     The NVP offering memorandum falsely stated that the LLC would purchase two

nursing homes. However, the transaction actually involved the purchase of three nursing homes.

NVP investor funds were used to purchase all three nursing homes, but the investors were only

given equity in the two facilities described in the offering memorandum.




                                                -12-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 13 of 25 PageID #:1




       51.     Also contrary to representations in the offering memorandum that Feiner would

invest a minimum of $250,000 of his own capital, Feiner never invested any of his own money in

NVP.

       52.     The NVP offering memorandum also made false statements concerning the

breadth and years of experience of the operating companies for the two facilities. The two

principals of the operating companies did not have “more than two decades of nursing home

experience,” and in fact, each one had less than ten years of experience. And they did not own

and operate “800+ SNF beds throughout the St. Louis, MO region,” but rather a substantially

lower number of beds.

       53.     Investors were directed to send their funds to FNR Healthcare’s bank account

rather than to NVP’s bank account.

       54.     Rather than using all of the investor funds for a down payment on the NVP

facilities, Feiner and Baver diverted at least $2 million of investor funds for, among other things,

covering debt and expenses of other LLCs.

       55.     Three days before the purchase of the NVP facilities, Feiner caused FNR

Healthcare to obtain a short-term, high-interest-rate loan of $2 million from a third party to plug

in the gap created by the misappropriation of investor funds.

       56.     Feiner never returned the investors’ principal. In February 2019, NVP was

involuntarily dissolved.

                                            Rosewood

       57.     Feiner incorporated Rosewood in Delaware on April 16, 2013. Rosewood

consisted of a portfolio of nursing facilities. Feiner acquired an interest in Rosewood and then




                                                -13-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 14 of 25 PageID #:1




later raised money from investors for the acquisition of the facilities. Feiner and Baver used an

offering memorandum to raise funds for Rosewood.

        58.    Using information that Feiner provided him, Baver drafted the offering

memorandum for Rosewood, and both he and Feiner distributed it to investors. The

memorandum purported to be “presented by” FNR Healthcare. The memorandum offered an

“opportunity to acquire both the real estate and operations” of a portfolio of skilled nursing

facilities.

        59.    The memorandum falsely stated that Rosewood was “consistently” and

“currently” profitable, but in fact, at the time of the offering, the Defendants knew that

Rosewood was operating at a loss. The memorandum also contained a misleading statement that

there was an “opportunity” to “procure readily-available HUD [Department of Housing and

Urban Development] financing,” but in fact, the Defendants knew that Rosewood already had

mortgages from HUD and had already defaulted on those mortgages.

        60.    In 2016, Feiner and FNR Healthcare raised at least $2.5 million from the sale of

LLC interests in Rosewood to at least four investors, including $1 million from an 86-year-old

Holocaust survivor. Around this same time, Feiner and Rosewood’s operator issued promissory

notes in their individual capacities and raised an additional $3.25 million that was placed into

Rosewood’s bank account.

        61.    Rosewood transferred most of the funds it received from the LLC investors and

the promissory notes to FNR Healthcare, which used the money for a variety of purposes,

including sending money to other LLCs, Feiner, Cedarbrook, and investors in other LLCs.

Neither Feiner nor FNR Healthcare disclosed to investors that they had transferred their funds to

other entities. Feiner and FNR Healthcare used little, if any, of the money they raised from




                                                -14-
         Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 15 of 25 PageID #:1




investors in 2016 to acquire or benefit the nursing facilities described in Rosewood’s offering

memorandum.

          62.    In mid-2018, the nursing facilities held by Rosewood defaulted on their mortgage

debt. As a result, HUD took control over the facilities. None of the investors has had their

investment principal returned.

                                           North Capital

          63.    Feiner incorporated North Capital on November 4, 2010. North Capital owned a

parcel of land in Lincolnwood, Illinois on which it intended to build a retail complex.

          64.    In 2014, Feiner and FNR Healthcare raised $500,000 from two investors for

investment in North Capital, including $250,000 from the same elderly Holocaust survivor that

invested in Rosewood. After receiving these funds, North Capital sent $100,000 to a company

owned by Feiner’s former business partner. North Capital also transferred $100,000 to Netzach

which, in the previous month, had sent Rosewood $140,000 that Netzach had obtained from

Worthington. Feiner and FNR Healthcare used little, if any, of the money they raised for North

Capital to build a retail complex, and, accordingly, no retail complex or other facility was ever

built.

          65.    Neither of the investors in North Capital have had any of their investment

principal returned.

                           Misappropriation of Property Sale Proceeds

          66.    On three occasions since 2015, Feiner sold elder care facilities owned by three

other LLCs, Vermilion, Lakeview, and South Holland, without telling investors of these sales.

Under the offering terms for each of these LLCs, Feiner was supposed to return investors’

principal investments once these facilities were sold and split any profits from the sale with




                                                 -15-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 16 of 25 PageID #:1




them. Instead, he misappropriated the sale proceeds to support his other projects, pay money

owed to other investors and lenders, and for personal use, rather than distributing the proceeds to

investors according to the terms of the offering materials for these LLCs.

       67.     Feiner solicited investors for Vermilion starting in the summer of 2013. Feiner

raised $1.75 million from ten investors. Feiner told investors that when the facility was sold,

investors would receive back their investment principal plus a share of the sales proceeds. Feiner

misled two people into believing they and Feiner were the only investors in Vermilion, when in

fact there were eight other investors. Similarly, Feiner misled a separate group of six investors

into believing that group and Feiner were the only investors in Vermilion. Feiner concealed the

true number of investors by providing these two separate groups of investors with different

versions of the Vermilion operating agreement for their signatures. In late July 2013, Feiner

used a portion of these investor funds towards the purchase of the Vermilion facility.

       68.     Nearly two years later, on May 1, 2015, Feiner caused Vermilion to sell the

facility for $2.58 million of net sale proceeds. The same day, Feiner transferred $2.52 million of

the sales proceeds to FNR Healthcare and $61,400 of the sales proceeds to Cedarbrook. From

FNR Healthcare, Feiner immediately transferred $400,000 to his own personal account,

$100,000 to an entity he controlled, Feiner Investment Corp., and another $35,500 to Netzach.

Feiner continued to misappropriate the sale proceeds that day, by paying a loan for another entity

and transferring $400,000 from FNR Healthcare to other investment LLCs, including NVP,

North Capital, and Decatur.

       69.     Feiner concealed the sale from the Vermilion investors for eighteen months by

continuing to pay them distributions. These distributions were funded by periodic transfers of

funds from FNR Healthcare, which misappropriated funds from other investors and other




                                                -16-
        Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 17 of 25 PageID #:1




investment LLCs for this purpose. The fake distribution payments continued until November

2016, at which point the Vermilion investors learned that the facility had been sold. Feiner

neither gave investors their investment principal nor their additional share of the Vermilion sale

proceeds that he had promised them when they invested.

         70.    Feiner raised $3.5 million from five investors for Lakeview in the fall of 2013.

Feiner told investors that when the facility was sold, investors would receive back their

investment principal plus an additional share of the sales proceeds. On September 4, 2015,

Feiner sold the facility but did not reveal this fact to investors. FNR Healthcare received nearly

$800,000 from the sale proceeds. Over the following five days, Feiner transferred a total of

$257,000 to his personal bank account and Netzach. During the same time period, he transferred

$285,000 to other investment LLCs, including Decatur, Akron, North Capital, and Westlake, and

paid back loans.

         71.    To conceal the sale of Lakeview, Feiner continued paying distributions to

investors through at least October 2016. Some investors continued receiving distributions until

November 2016. All distributions made after the sale of the Lakeview facility in September

2015 were funded by periodic transfers of funds from FNR Healthcare, which misappropriated

funds from other investors and other investment LLCs to make these distribution payments.

Feiner neither gave investors their investment principal nor their additional share of the

Lakeview sale proceeds that he had promised them they would receive when the facility was

sold.

         72.    In the spring of 2013, Feiner raised nearly $3.7 million for South Holland from

two investors. Feiner told investors that when the facility was sold, investors would receive back

their investment principal plus an additional share of the sales proceeds. On September 30,




                                                -17-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 18 of 25 PageID #:1




2016, Feiner caused South Holland to sell the nursing home it owned netting approximately $3.9

million after retiring the mortgage and paying other closing fees. At closing, Feiner directed

$303,000 of the sales proceeds to an individual who had made a personal loan to Feiner. The

remaining $3.6 million of sales proceeds was deposited in FNR Healthcare’s bank account, and

Feiner immediately began misappropriating the money. For example, on September 30, 2016,

Feiner transferred $100,000 to his personal bank account, sent $200,000 to investors of other

LLCs, and used $100,000 to make a loan payment. Less than a week later, FNR Healthcare sent

$210,000 to Cedarbrook and $10,000 to Netzach. Feiner continued misappropriating the sales

proceeds over the following months for various purposes, including transferring more than

$600,000 to other investment LLCs, transferring additional funds to his personal bank account,

and making payments to other investors and lenders. Feiner neither gave investors their

investment principal nor their additional share of the South Holland sale proceeds that he had

promised them they would receive when the facility was sold.

                                   The Collapse of the Scheme

       73.     From 2012 through late 2015, the LLCs’ investments appeared to investors to be

performing well because investors were receiving periodic distributions. But in reality, as early

as 2013, the facilities ran deficits and the various LLCs, including Mountain Crest, Rosewood,

NVP, and North Capital, could not make the promised quarterly distributions out of the cash

flow the facilities actually generated.

       74.     Rather than tell investors the truth about the financial condition of the investment

LLCs, Feiner and Baver made up the shortfalls in a number of ways, including the following:




                                                -18-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 19 of 25 PageID #:1




               a. They commingled funds and freely transferred money between the various

                   LLCs and in and out of FNR Healthcare’s bank account to meet the most

                   immediate needs across their projects;

               b. They paid distributions to investors using money that was raised from other

                   investors purportedly to purchase facilities for new investment LLCs;

               c. With respect to at least three LLCs, Feiner sold facilities without telling

                   investors and used the sale proceeds to support other facilities, pay

                   distributions to investors in other LLCs, pay back loans, and pay himself,

                   rather than return investors’ principal; and

               d. Feiner also borrowed millions of dollars from investors and private lenders, in

                   some cases using the elder care facilities as collateral, and used the loan

                   proceeds to pay investors and keep up the appearance of a successful

                   investment program; he then used new investor money to pay back these

                   loans.

       75.     By late 2015, the investment LLCs fell behind in paying investors their

distributions, and by late 2016, they had stopped paying nearly all distributions. Feiner

prioritized paying certain investors over others, as some continued to receive distributions long

after others stopped receiving them.

       76.     When investors questioned Feiner and Baver about why the payments were

arriving late or had stopped completely, Feiner and Baver provided various excuses, including

that the nursing home operator was mismanaging the given facility or that unspecified problems

with a bank prevented them from paying distributions.




                                                -19-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 20 of 25 PageID #:1




        77.     In late 2015, two of the earliest investors began asking Feiner about the status of

an LLC in which they had invested before 2014. Feiner told them that he was trying to sell the

facility held by the LLC. Every few months, Feiner would reassure them that he would complete

the sale of the facility.

        78.     In February 2017, the two investors hired an attorney to check public records and

discovered that Feiner had sold the facility in 2015, but had not told any of the investors about

the sale or distributed the sales proceeds to any investors.

        79.     Shortly thereafter, the investors confronted Feiner and he admitted on a telephone

call that he had sold three elder care facilities in 2015 to pay off creditors and investors and kept

some of the proceeds for his personal use. At this point, Feiner agreed to resign as manager of

all of the LLCs that raised funds from investors.

                                         Claims for Relief

                                              Count I

                       Violations of Section 10(b) of the Exchange Act and
                  Rule 10b-5 Thereunder (Against Feiner and FNR Healthcare)

        80.     The Commission realleges and incorporate by reference paragraphs 1 through 79

as if fully set forth herein.

        81.     Defendants Feiner and FNR Healthcare, in connection with the purchase or sale

of securities, by the use of the means or instrumentalities of interstate commerce or of the mails,

directly or indirectly: (a) used or employed devices, schemes, or artifices to defraud; (b) made

untrue statements of material fact or omitted to state material facts necessary in order to make the

statements made, in the light of the circumstances under which they were made, not misleading;

and (c) engaged in acts, practices, or courses of business which operated or would operate as a

fraud and deceit upon other persons, including current and prospective investors.



                                                 -20-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 21 of 25 PageID #:1




        82.      Feiner and FNR Healthcare acted with scienter by knowingly or recklessly

engaging in the fraudulent conduct described above.

        83.      By engaging in the conduct described above, Feiner and FNR Healthcare violated

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

240.10b-5].

                                               Count II

                        Violations of Section 10(b) of the Exchange Act and
                        Rules 10b-5(a) and (c) Thereunder (Against Baver)

        84.      The Commission realleges and incorporate by reference paragraphs 1 through 79

as if fully set forth herein.

        85.      Defendant Baver, in connection with the purchase or sale of securities, by the use

of the means or instrumentalities of interstate commerce or of the mails, directly or indirectly:

used or employed devices, schemes, or artifices to defraud and engaged in acts, practices, or

courses of business which operated or would operate as a fraud and deceit upon other persons,

including current and prospective investors.

        86.      Baver acted with scienter by knowingly or recklessly engaging in the fraudulent

conduct described above.

        87.      By engaging in the conduct described above, Baver violated Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) thereunder [17 C.F.R. § 240.10b-

5(a) and (c)].




                                                 -21-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 22 of 25 PageID #:1




                                              Count III

                           Violations of Section 17(a) of the Securities Act
                                      (Against All Defendants)

        88.     The Commission realleges and incorporates by reference paragraphs 1 through 79

as if fully set forth herein.

        89.     By engaging in the conduct described above, Defendants Feiner, Baver, and FNR

Healthcare, in the offer or sale of securities, by the use of the means and instruments of

transportation or communication in interstate commerce or by use of the mails, directly or

indirectly, (i) employed devices, schemes or artifices to defraud; (ii) obtained money or property

by means of untrue statements of material fact or omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they were made,

not misleading, and (iii) engaged in transactions, practices, or courses of business which operated

or would operate as a fraud or deceit upon purchasers of securities.

        90.     Feiner, Baver, and FNR Healthcare acted with scienter by knowingly or

recklessly engaging in the fraudulent conduct described above.

        91.     By engaging in the conduct described above, Feiner, Baver, and FNR Healthcare

violated Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

                                              Count IV

 (Against Defendant Baver for aiding and abetting FNR Healthcare’s and Feiner’s violations
            of Section 10(b) of the Exchange Act and Rule 10b-5(b) thereunder)

        92.     The Commission realleges and incorporates by reference paragraphs 1 through 79

as if fully set forth herein.




                                                 -22-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 23 of 25 PageID #:1




        93.     Defendant Baver knowingly or recklessly provided substantial assistance to FNR

Healthcare and Feiner in their violations of Section 10(b) of the Exchange Act [15 U.S.C. §

78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)].

        94.     Under Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)] Baver is liable for

aiding and abetting FNR Healthcare’s and Feiner’s violations of Section 10(b) of the Exchange

Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)].

                                              Count V

                       (Against Relief Defendant Netzach Investments LLC)

        95.     The Commission realleges and incorporates by reference paragraphs 1 through 79

as if fully set forth herein.

        96.     Relief Defendant Netzach received funds that were improperly obtained from

investors and commingled with other funds.

        97.     Netzach benefited from the fraud by obtaining funds belonging to investors.

        98.     The monies received by Netzach, as alleged above, constituted ill-gotten gains

from the fraud of others.

        99.     Netzach has no legitimate claim to the ill-gotten gains it received as a result of the

fraud of others or to any assets that were acquired with those ill-gotten funds.

                                              Count VI

                                (Against Relief Defendant Cedarbrook)

        100.    The Commission realleges and incorporates by reference paragraphs 1 through 79

as if fully set forth herein.

        101.    Relief Defendant Cedarbrook received funds that were improperly obtained from

investors and commingled with other funds.




                                                 -23-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 24 of 25 PageID #:1




       102.    Cedarbrook benefited from the fraud by obtaining funds belonging to investors.

       103.    The monies received by Cedarbrook, as alleged above, constituted ill-gotten gains

from the fraud of others.

       104.    Cedarbrook has no legitimate claim to the ill-gotten gains it received as a result of

the fraud of others or to any assets that were acquired with those ill-gotten funds.

                                         Relief Requested

       THEREFORE, the Commission respectfully requests that the Court:

                                                 I.

       Permanently enjoin Defendants Feiner, Baver, and FNR Healthcare, from violating

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

240.10b-5] and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)].

                                                 II.

       Order Defendants Feiner and FNR Healthcare, jointly and severally, to disgorge the ill-

gotten gains that they received from the violations alleged herein, including prejudgment interest

thereon. And order Defendant Feiner and Relief Defendant Netzach, jointly and severally, to

disgorge the ill-gotten gains that Netzach received from the violations alleged herein, including

prejudgment interest thereon.

                                                III.

       Order Defendant Baver to disgorge the ill-gotten gains that he received from the

violations alleged herein, including prejudgment interest thereon. And order Defendant Baver

and Relief Defendant Cedarbrook, jointly and severally, to disgorge the ill-gotten gains that

Cedarbrook received from the violations alleged herein, including prejudgment interest thereon.




                                                -24-
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 25 of 25 PageID #:1




                                                 IV.

        Order Defendants Feiner, Baver, and FNR Healthcare to pay civil penalties pursuant to

Section 21 of the Exchange Act [15 U.S.C. § 78u] and Section 20 of the Securities Act [15

U.S.C. § 77t].

                                                 V.

        Retain jurisdiction over this action to enforce the terms of all orders and decrees that this

Court may enter.

                                                 VI.

        Grant such other relief as the Court deems appropriate.

                                           Jury Demand

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the Commission hereby

requests a trial by jury.




Dated: September 19, 2019                      Respectfully submitted,



                                               /s/ Michael D. Foster
                                               Michael D. Foster (fostermi@sec.gov)
                                               Eric M. Phillips (phillipse@sec.gov)
                                               Jerrold H. Kohn (kohnj@sec.gov)
                                               Michelle Muñoz Durk (munozdurkm@sec.gov)
                                               U.S. Securities and Exchange Commission
                                               175 W. Jackson Blvd., Suite 1450
                                               Chicago, Illinois 60604-2615
                                               Phone: (312) 353-7390
                                               Fax: (312) 353-7398

                                               Attorneys for Plaintiff
                                               U.S. Securities and Exchange Commission




                                                 -25-
